Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.1 Page 1 of 10

 

AUSA: Margaret Smith Telephone: (313) 226-9135
AQ 91 (Rev. LI/11}_ Criminal Complaint Special Agent: Matthew Smith Telephone: (313) 568-6049
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America
Vv.

Michael McShan Case:2:20-mj-30115

Judge: Unassigned,
Filed: 03-04-2020 At 02:48 PM
CMP USA V. MCSHAN (LH)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of December |, 2018 - March 2, 2020 in the county of Oakland in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C 2251(a) production of child pornography

This criminal complaint is based on these facts:
See attached affidavit

[_] Continued on the attached sheet. FAB aE

 

Complainant's signature

Matt hey Saith Hs} paca Aycal

Printed name and title

Sworn to before me and signed in my presence.

 

Date: 3/4/2020 Ye a "Judge's Signature

City and state: Detroit, MI Hon, Elizabeth Stafford, United States Magistrate Judge
Printed name and title

IO
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.2 Page 2 of 10

AFFIDAVIT IN SUPPORT OF
A CRIMINAL COMPLAINT AND ARREST WARRANT,

I, Matthew Smith, being first duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent with the Department of Homeland Security, Immigration
and Customs Enforcement (ICE), Homeland Security Investigations (HSI),
Detroit, Michigan. Prior to my position with HSI, I was employed as a police
officer with the Bloomington Police Department in Bloomington, Indiana. |
am a graduate of the Federal Law Enforcement Training Center’s Criminal
Investigator Training Program and the HSI Special Agent Training School.

2. This affidavit is made in support of an application for a criminal complaint
and arrest warrant for MICHAEL MCSHAN for violations of 18 U.S.C. §
2551(a) production of child pornography.

PROBABLE CAUSE

3. On November 8, 2019, a minor female, hereinafter MV-1 (with a date of birth
in 2002) was forensically interviewed by an HSI Forensic Interview Specialist
at Care House of Oakland County, a child advocacy center located in Pontiac,
Michigan. MV-I resides in Eastern District of Michigan and resided there
when she first encountered a person she identified as Michael MCSHAN
(described below). During the interview of MV-1, affiant observed the

following:
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.3 Page 3 of 10

a. MV-1 stated that she met an adult female (hereinafter AV-1) (with a
date of birth in 1997) through a cell phone application (APP) called
MeetMe. MV-1 stated that AV-1 made the initial contact, and that AV-
1 introduced her to someone named MICHAEL MCSHAN in
December 2018.

b. MV-1 told MCSHAN that she was 16 years old and MCSHAN told
MV-1 that he was 25 years old;

c. MV-1 Stated that MCSHAN started becoming controlling after about
three or four months. MV-1 had to ask if she could go hang out with
certain friends; MCSHAN made MV-1 wear a bra “24/7”; MV-1
couldn’t wear shorts; MV-] “always” had to wear sweatpants and
hoodies; MV-1 was not allowed to talk to any guys; MV-1 had to delete
every guy off snapchat; and MV-1 was not allowed to wear makeup.
MV-1 stated that MCSHAN always told her she needed to work out
and eat right, because he wanted her to be skinny.

d. MV-1 said that MCSHAN would call her a “bitch”, “worthless”,

“pathetic”, “stupid”, “dumbass”, and that he would get mad for no

reason.
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.4 Page 4 of 10

e. MV-1 said that MCSHAN would call and threaten her multiple times.
He told MV1 that if he was with her, he would beat her until she was
black and blue.

f. MCSHAN would get mad at MV-1 because she couldn’t meet with
MCSHAN as often as he wanted. MCSHAN told MV-1 he was mad
that he wasn’t having sex “all the time” and wasn’t “getting off.”
MCSHAN told MV-1 that he couldn’t do these things without MV 1.

g, MV-1 stated that MCSHAN made her send nude pictures and videos of
herself via Snapchat because he was mad at her. MV-1 said MCSHAN
would make her send videos of her doing various inappropriate things
to include dancing, stripping, and inserting a vibrator into her vagina.
MV-1 stated that the she sent the pictures and videos via Snapchat over
the course of several months.

h. MV-1 said that MCSHAN purchased the vibrator for her through
Amazon and gave it to her in person.

i. MV-1 stated that MCSHAN would get mad when he couldn’t
physically see her or if MV-1 didn’t send him videos of her stripping,
playing with herself, or using the vibrator he purchased for her.

j. MV-1 stated that MCSHAN sent pictures of his body and private parts

to her via Snapchat.
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.5 Page 5 of 10

k. MV-1 stated that MCSHAN used his cellphone to Snapchat with her.

1.

MV-I stated that MCSHAN told her that he was having money
problems because he couldn’t make money from his “sugar momma’s”
since they were together. MCSHAN then began taking MV1’s money.
It started off as MV1 voluntarily giving MCSHAN a little money (e.g.
$40) here and there to help him out, but then it turned to MCSHAN
demanding her paycheck, telling her that as soon as she gets her money,
she needs to give it to him right away. MV-1 said that she gave him
$4000 altogether. A couple times she gave him the cash in person. The
other times, she would withdraw the cash from her bank account, then
put it on a card she picked up from rite aid or Walmart. MV-1 would
then take a picture of the card, then send the picture to MCSHAN so he

could utilize the card number.

. MV-I stated that she stole money ($1500) from her dad due to threats

from MCSHAN. MV-1 said that even after MV1 took the money,
MCSHAN kept asking when she would get him more.

MV-I stated that MCSHAN spent the money that MV1 stole from her
dad on his bills and on marijuana grow equipment. |

MV-] stated that she ran away from home so that she could live and be

with Michael MCSHAN on August 8, 2019. MV-1 explained that
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.6 Page 6 of 10

MCSHAN lived in Lansing on Grand River Avenue, in a green house
that has a garden around the house. MV-1 stated that the house has a
two-car attached garage, that is across from a Pepsi Factory, is near two
factories, and has a huge red barn in the backyard. MV-1 stated that
she got to his house by driving her car from Waterford, Michigan to a
gas station in Lansing, Michigan where he picked her up and drove her
to his house.

p. MV-1 stated that, while she was at MCSHAN’s house, MCSHAN beat
AV-1 until she was black and blue, to the point she was no longer
recognizable. MV-1 said that MCSHAN beat AV-1 witha white plastic
pole. MV-1 said that she witnessed MCSHAN physically beat AV-1
on multiple occasions. MvV-1 stated that she also witnessed verbal
abuse of AV-1 by MCSHAN.

q. MV-1 stated that MCSHAN threatened to beat AV-1 and MV-1 on
multiple occasions.

r. MV-1 stated that MCSHAN threatened to kill AV-1 on multiple
occasions and told MV-1 how he would kill AV-I.

s. MV-1 stated that MCSHAN threatened her and her family.
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.7 Page 7 of 10

t.

MV-1 stated that MCSHAN would force her to stand in the corner for
four hours if she did something “small” and “dumb”; then tell her not
to look at him.

MV-1 stated that once MCSHAN and AV-1 found out MV-1 was
reported missing by her parents, they told MV-1 that she could not leave
the house. After that, MV-1 was only allowed to go outside to take the
dog out, or to go out to the pull barn behind the house.

MV-1 stated that the last four days were the terrible. She said she

wasn’t allowed to eat, sleep, shower, or drink water.

. MV-1 stated that she was forced to trim the marijuana plants, cut off

the branches and buds, and move several one to five-gallon pots out of
rooms.

MY-1 stated that there were at least 500 to 1,000 plants at the location,
and at that very point and time there were at least 300 plants. She stated
that there were plants in the pull barn behind the house, in a greenhouse
in the backyard, and in various rooms inside the house as well.

MV-1 stated that she was forced to work on the marijuana grow
operation for four straight days and nights. On the fourth night, MV-1
waited for MCSHAN and his “mother” to fall asleep, then escaped the

home and travelled on foot to the Lansing airport.
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.8 Page 8 of 10

z. MV-1 stated that while living at home, MCSHAN wanted her to be
sexual with her nine-year-old sister. MV-1 said that MCSHAN forced
her to take videos of her being sexual with her younger sister, and that
he wanted her younger sister to be a part of everything that was going
on.

aa. MV-1 stated that MCSHAN wanted both of her younger sisters to be
part of it. She said that MCSHAN wanted to see her nine-year-old sister
naked, and to see how she reacted to MV-1 touching her.

bb.MV-1 said MCSHAN had her do these videos with her sister two or
three times.

cc. MV-1 said that MCSHAN told her that he wanted to see her touch her
sister’s “pussy”, and that he said he wanted to see her “pussy.”

dd.MV-1 stated that MCSHAN convinced her to do it multiple times.

ee. MV-1 stated that MCSHAN wanted to see her naked and having
intercourse with her two younger sisters. MV-1 said that MCSHAN
never got to see that, because she couldn’t go through with it.

ff. MV-1 stated that the first video shows that she tried to kiss her nine-
year-old sister in her private part but couldn’t go down there fully.

gg.MV-1 stated that the other video she made shows her touching her nine-

year-old sister’s thigh and touching her “there” over her underwear.
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.9 Page 9 of 10

hh.MV-1 said that the videos were sent to MCSHAN via Snapchat and
stated that she sent him the above-described requested photographs
and/or videos using her cellular phone by accessing Snapchat on the
phone.

A. Your affiant later confirmed that Michael MCSHAN’s true name is Michael
Joseph MCSHAN (08/XX/1993).

5. In January 2020, HSI Detroit forensically extracted the contents of MV-1 s
cellular telephone, an Apple iPhone7 and located at least one of the sexually
explicit videos of MV-1 and her little sister referenced above.

6. On March 4, 2020, law enforcement executed a search warrant at MCSHAN’s
residence in Lansing, Michigan. MCSHAN was present, as was AV-1.
During an interview, AV-1 confirmed that MV-1 had lived at the location for
a period of time. Agents seized a total of ten cellular phones.

/

/
Case 2:20-mj-30115-DUTY ECF No.1 filed 03/04/20 PagelD.10 Page 10 of 10

CONCLUSION
7. Based on the aforementioned factual information, Affiant respectfully submits
that there is probable cause to believe that Michael MCSHAN violated 18
U.S.C. § 2251 (a), production of child pornography.

EL EL

Matthew Smith
Special Agent
Homeland Security Investigations

 

Subscribed and Sworn Before me
this 4th day of March 2020

blk Ufa

UNITED STATES MAGISTRATE JUDGE

ELIZABETH A. STAFFORD
UNITED STATES MAGISTRATE JUDGE
